07 7 evil I rk !I
                                             r- 0 1,
                                         U                                                08/17/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0197


                                        DA 20-0197

                                                                        FILED
 STATE OF MONTANA,
                                                                        AUG 1 7 2021
                                                                      Bowen Greenw000
              Plaintiff and Appellee,                               Clerk of Supreme Court
                                                                       State of Montana

       v.                                                          ORDER

 RICHARD D. HINMAN,

              Defendant and Appellant.



       Counsel for the Appellant Richard D. Hinman filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
Califbrnia, 386 U.S. 738,87 S. Ct. 1396(1967). Hinman responded to counsel's brief and
objected to counsel's motion.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA,and Anders. We conclude a nonfrivolous issue exists as to whether this Court should
reconsider our determination in State v. Mount,2003 MT 275,317 Mont.481,78 P.3d 829,
upholding the retroactive provision ofthe Sexual or Violent Offender Registration Act.
       Therefore,
      IT IS ORDERED that counsel's motion to be allowed to withdraw is DENIED.
      IT IS FURTHER ORDERED that Appellant's opening brief shall be due within
thirty days ofthe date of this Order.
       The Clerk is directed to provide copies ofthis Order to all counsel of record and to
Hinman personally.
       DATED this (-3---day of August, 2021.




                                                               Chief Justice
1,/rn'yOgjit01
             ?-4;4




      Justices